Exhibit 10.1

AMENDMENT NO. 1

TO THE

HEARTWARE INTERNATIONAL, INC.

2012 INCENTIVE AWARD PLAN

June 29, 2015

This Amendment No. 1 (this “Amendment”) to the HeartWare International, Inc.
(“HeartWare”) 2012 Incentive Award Plan (as it may be amended or restated from
time to time, the “Plan”), is hereby effective as of June 29, 2015 (the
“Effective Date”). Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Plan.

WHEREAS, HeartWare’s Board of Directors approved this Amendment on March 5, 2015
and HeartWare stockholders approved this Amendment as well as the complete text
of the Plan (including, without limitation, the Performance Criteria contained
in the Plan for purposes of Section 162(m) of the Internal Revenue Code) on
June 4, 2015 pursuant to Section 15.1 of the Plan and as described in
HeartWare’s 2015 Definitive Proxy Statement filed with the Securities and
Exchange Commission (the “SEC”) on April 30, 2015;

WHEREAS, the Plan was originally approved by HeartWare stockholders on May 31,
2012 as set forth in HeartWare’s 2012 Definitive Proxy Statement filed with the
SEC on April 26, 2012;

WHEREAS, the sole purpose of this Amendment is to increase the aggregate number
of Shares that may be issued or transferred pursuant to Awards under the Plan,
including the number of Full Value Awards, by 1.1 million Shares to attract,
retain and motivate HeartWare employees, directors and consultants and to align
their interests with those of HeartWare stockholders;

NOW, THEREFORE:

1. Amendment. As of the Effective Date, pursuant to Section 15.1 of the Plan,
the Plan is hereby amended as follows:

 

  (a) Section 4.1(a) of the Plan shall be deleted and replaced in its entirety
by the following:

“(a) Subject to Sections 4.1(b) and 15.2, the aggregate number of Shares that
may be issued or transferred pursuant to Awards under the Plan is 2,475,000;
provided, however, that the aggregate number of Shares that may be issued or
transferred pursuant to Full Value Awards is 2,375,000.”

2. Limited Effect. Except as expressly provided in this Amendment, all of the
other terms and provisions of the Plan are and will remain in full force and
effect and are hereby ratified and confirmed. On and after the Effective Date,
each reference in the Plan to “this Plan,” “the Plan,” “hereunder,” “hereof,”
“herein” or words of like import will mean and be a reference to the Plan as
amended by this Amendment.

3. Governing Law. This Amendment shall be administered, interpreted and enforced
under the internal laws of the State of Delaware without regard to conflicts of
laws thereof or of any other jurisdiction.

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first written above.

 

HEARTWARE INTERNATIONAL, INC. By: /s/ Douglas Godshall

Name:

Title:

Douglas Godshall

President and Chief Executive Officer